DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of applicants’ amendment filed October 18, 2022.   Claims 1-20 are pending and an action on the merits is as follows.	

Election/Restrictions
Applicants’ election of Group I and Species I in the reply filed on October 18, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 9, 10, 13 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group and/or species, there being no allowable generic or linking claim.

Information Disclosure Statement
The information disclosure statements filed November 11, 2020 and May 26, 2021 fail to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Objections
Claims 2, 7, 15 and 19 are objected to because of the following informalities:  
Claims 2, 7, 15 and 19  include limitations pertaining to “the potential maintenance issues”. These limitations should be changed to state “the potential maintenance issue” for consistency.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 includes the limitation “historical sensor data associated with the moving element”.  However there is a lack of antecedent basis for “the moving element”.  It is unclear whether applicants intend to reference the element, or introduce a new feature into the claims.  For examining purposes, this limitation is interpreted as stating ““historical sensor data associated with the element”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 14, 15 and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Harel (US 11,427,435 B2).
Claim 14: Harel discloses a method for health monitoring of an electrical-mechanical system, where sensors (112) collect sensor data responsive to detection of a vibration in the electrical-mechanical system (column 6 lines 10-13) above a threshold vibration, and the sensor data is analyzed to determine a potential maintenance issue associated with the electrical-mechanical system (column 6 lines 19-29).  The sensor data would be affixed to an element of the electrical-mechanical system, and the corresponding sensor data would be associated with said element, as is recognized in the art.  
Claim 15: Harel discloses a method as stated above, where the potential maintenance issue is transmitted to a condition based maintenance system to determine whether the electrical-mechanical system is malfunctioning (column 6 lines 42-45).
Claim 19: Harel discloses a method as stated above, where the potential maintenance issue associated with the electrical-mechanical system is determined by comparing the sensor data with historical sensor data associated with the element (column 6 lines 19-27).  Such comparison would identify a pattern indicative of the potential maintenance issue before the issue would occur, as is recognized in the art.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-8, 11, 12, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Harel (US 11,427,435 B2) in view of Bünter (US 8,678,143 B2).
Claim 1: Harel discloses a system for health monitoring of an electrical-mechanical system, comprising a controller coupled to a memory, and sensors (112) configured to collect sensor data responsive to detection of a vibration in the electrical-mechanical system (column 6 lines 10-13) above a threshold vibration, and transmit the sensor data to the controller so that the controller analyzes the sensor data to determine a potential maintenance issue associated with the electrical-mechanical system (column 6 lines 19-29).  The sensor data would be affixed to an element of the electrical-mechanical system, and the corresponding sensor data would be associated with said element, as is recognized in the art.  This reference fails to disclose the sensors to comprise a power supply.
However Bünter teaches a system for health monitoring of an electrical-mechanical system, where a sensor comprises a power supply (energy store) (column 2 lines 4-7).
Given the teachings of Bünter, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed in Harel with providing the sensors to comprise a power supply.  Doing so would “provide energy-independence for the [sensors] … for at least one year” as taught in Bünter (column 2 lines 7-9).
Claim 2: Harel modified by Bünter discloses a system as stated above, where the controller is disclosed in Harel to transmit the potential maintenance issue to a condition based maintenance system to determine whether the electrical-mechanical system is malfunctioning (column 6 lines 42-45).
Claim 3: Harel modified by Bünter discloses a system as stated above, where the power supply is shown in Bünter to be a battery (column 8 lines 27-30).
Claims 5 and 18: Harel discloses a system and method as stated above, but fails to disclose the element of the electrical-mechanical system to include at least one bearing.
However Bünter teaches a system and method for health monitoring of an electrical-mechanical system, where a sensor is attached to an element (elevator door) (column 1 lines 35-37).  Elevator doors include at least one bearing, as is recognized in the art.
Given the teachings of Bünter, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method disclosed in Harel with providing at least one sensor to be attached to an elevator door.  The element of the electrical-mechanical system then would include at least one bearing.  Doing so would “make it possible to detect movements, accelerations and vibrations during the opening and closing of the door” as taught in Bünter (column 1 lines 40-43).
Claim 6: Harel modified by Bünter discloses a system as stated above, where the controller is disclosed in Harel to store sensor data in the memory (column 4 lines 47-48).
Claim 7: Harel modified by Bünter discloses a system as stated above, where the potential maintenance issue associated with the electrical-mechanical system is disclosed in Harel to be determined by comparing the sensor data with historical sensor data associated with the element (column 6 lines 19-27).  Such comparison would identify a pattern indicative of the potential maintenance issue before the issue would occur, as is recognized in the art.
Claim 8: Harel modified by Bünter discloses a system as stated above, where the electrical-mechanical system is disclosed in Harel to be an elevator system (column 1 lines 6-7).
Claim 11: Harel modified by Bünter discloses a system as stated above, where the sensors are disclosed in Harel to be configured to collect sensor data responsive to the controller (column 7 lines 60-63).  Therefore the sensors collect sensor data responsive to a signal received from the controller.
Claim 12: Harel modified by Bünter discloses a system as stated above, where the threshold vibration is disclosed in Harel to be determined using a build model based on historical sensor data associated with the electrical-mechanical system (column 6 lines 37-42).
Claim 16: Harel discloses a method as stated above, but fails to disclose the sensors to comprise a power supply, and the power supply to comprise a battery.
However Bünter teaches a method for health monitoring of an electrical-mechanical system, where a sensor comprises a power supply (energy store) (column 2 lines 4-7).  The power supply is further described as a battery (column 8 lines 27-30).
Given the teachings of Bünter, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed in Harel with providing the sensors to comprise a power supply and the power supply to comprise a battery.  Doing so would “provide energy-independence for the [sensors] … for at least one year” as taught in Bünter (column 2 lines 7-9).
Claims 4 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Harel (US 11,427,435 B2) modified by Bünter (US 8,678,143 B2) as applied to claims above, further in view of Kemp et al. (US 9,869,981 B2).
Claims 4 and 17: Harel modified by Bünter discloses a system and method as stated above, but fails to disclose the sensors to operate in a low power state until the detection of the vibration in the electrical-mechanical system above the threshold vibration.
However Kemp et al. teaches a system and method, where a sensor (accelerometer 45) operates in a low power state (sleep state) until detection of a vibration in the system is above a threshold vibration (T) (column 9 lines 6-12).
Given the teachings of Kemp et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed in Harel as modified by Bünter with providing the sensors to operate in a low power state until the detection of the vibration in the electrical-mechanical system above the threshold vibration.  Doing so would greatly reduce “the power needs or duty cycles of the diagnostic device” as taught in Kemp et al. (column 11 lines 14-15).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER UHLIR whose telephone number is (571)270-3091. The examiner can normally be reached M-F 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Christopher Uhlir/Primary Examiner, Art Unit 2837                                                                                                                                                                                                        November 4, 2022